Citation Nr: 0320554	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-01 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle fracture.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for incontinence of 
urine/bowel.

4.  Entitlement to service connection for pes cavus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On March 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  If the previously requested 
examination has been performed, place a 
copy in the claims folder.  
2.  If the previously requested 
examination has not been conducted, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations: 
orthopedic, neurologic, genitourinary and 
podiatry.  Send the claims folder to the 
examiners for review.
3.  After reviewing the complete claims 
folder, to include the service medical 
records, the orthopedic examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran has any current left 
ankle disability that is related to his 
complaints of left ankle pain and 
swelling during service.  The orthopedic 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current left ankle disability that is due 
to his pes cavus.  The orthopedic 
examiner is requested to specifically 
express an opinion as to the etiology of 
any left ankle disability.  The 
scientific basis for the opinion 
expressed should be provided.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
orthopedic examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.  
4.  After reviewing the complete claims 
folder, to include the service medical 
records, the neurologic examiner is 
requested to render an opinion as to 
whether veteran's headaches are 
etiologically related to another 
diagnosed disorder.  The examiner is 
requested to review the provisions of 38 
C.F.R. § 3.317 and express an opinion as 
to whether or not the veteran has any 
signs or symptoms of illness attributable 
to service in the Persian Gulf War.  The 
neurologic examiner, if possible, is 
requested to specifically express an 
opinion as to the etiology of the 
veteran's headaches.  The scientific 
basis for the opinion expressed should be 
provided.  All indicated special studies 
deemed necessary should be accomplished.  
The neurologic examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.  
5.  After reviewing the complete claims 
folder, to include the service medical 
records, the genitourinary examiner is 
requested to render an opinion as to 
whether veteran's incontinence of 
urine/bowel are etiologically related to 
another diagnosed disorder.  The examiner 
is requested to review the provisions of 
38 C.F.R. § 3.317 and express an opinion 
as to whether or not the veteran has any 
signs or symptoms of illness attributable 
to service in the Persian Gulf War.  The 
genitourinary examiner is requested to 
specifically express an opinion as to the 
etiology of the veteran's incontinence of 
urine/bowel.  The scientific basis for 
the opinion expressed should be provided.  
All indicated special studies deemed 
necessary should be accomplished.  The 
genitourinary examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.  
6.  After reviewing the complete claims 
folder, to include the service medical 
records, the podiatry examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's pes cavus pre-existed 
service and if so was aggravated by 
service.  The podiatry examiner is 
requested to specifically express an 
opinion as to the etiology of the 
veteran's pes cavus.  The scientific 
basis for the opinion expressed should be 
provided.  All indicated special studies 
deemed necessary should be accomplished.  
The podiatry examiner is requested to 
indicate in the examination report that 
the claims folder has been reviewed.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





